Citation Nr: 9910352	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the veteran's 
claim of entitlement to service connection for schizophrenic 
reaction.

The Board notes that the veteran's original claim of 
entitlement to service connection for a neuropsychiatric 
condition, specified as (1) schizophrenic reaction, latent 
type, and (2) active psychosis, was denied by the RO in 
August 1970.  In April 1996, the veteran again filed a claim 
for entitlement to service connection for a "nervous 
condition".  After a VA examiner diagnosed the veteran with 
PTSD, the RO treated the claim for a "nervous condition" as 
a claim for PTSD and in August 1996, the RO denied the claim.  
In a notice of disagreement dated in September 1996, the 
veteran submitted a statement contending that he would like 
to be service connected for his schizophrenia.  The veteran 
stated that "the illness, be whatever you would like to call 
it, has been with me since the service."  Under the 
circumstances, the Board finds the issue to be whether to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
schizophrenia.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for a neuropsychiatric condition, specified as 
schizophrenic reaction, latent type, and active psychosis 
was originally denied by the Phoenix, Arizona RO in August 
1970.  

2. The veteran received notification of the denial of his 
claim in August 1970.  He did not appeal and the decision 
became final one year from the date of notification.

3. Evidence submitted since the August 1970 RO decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4. There is plausible evidence of a current psychiatric 
disability, an in-service injury, and a nexus between that 
in-service injury and the current disability. 


CONCLUSIONS OF LAW

1. The RO's August 1970 rating decision was not appealed and 
became final one year after the veteran was notified of 
the decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).

2. Evidence submitted since the RO's 1970 decision is new and 
material; thus, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
to include PTSD and schizophrenia, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3. The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
schizophrenia, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (1998).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  

The law and VA regulations further allow for granting service 
connection on a presumptive basis for chronic disease such as 
psychosis, provided that the psychosis was manifest to a 
compensable degree within one year after the veteran's period 
of service ended. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

As discussed above, once a claim is reopened based on new and 
material evidence, the Board must decide whether that claim 
is well grounded.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is meritorious on 
its own, or is capable of substantiation.  If he has not 
filed such a claim, the appeal must fail. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Case law provides that, although a claim need not be 
conclusive to be well grounded, a veteran must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) the incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and (3) 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Factual Background

Previously submitted evidence

Upon entrance into service, the veteran's psychiatric status 
was marked as normal.  In a report of medical history dated 
in October 1969, the veteran reported that he had never 
attempted suicide and that no immediate family member of his 
had committed suicide.  In that same medical history, the 
veteran also reported that he had no history of depression or 
excessive worry, and no history of nervous trouble.

In November 1969,  an examiner from the Fort Ord medical 
clinic noted that the veteran appeared emotionally disturbed 
after reporting that he had fallen down a flight of stairs.  

In February 1970, the veteran was referred for evaluation for 
mutism and bizarre behavior.  A summary of clinical treatment 
from Fort Ord noted that the veteran had done very poorly in 
basic training due to physical inadequacy, and that 
harassment of the veteran had led to his severe withdrawal, 
and marked depression and mutism.  The summary noted that at 
admission, the veteran appeared mute and depressed, but did 
not experience delusions or hallucinations.

Medical board proceedings from the hospital at Fort Ord 
reflect that the veteran had a thought disorder, and a 
diagnosis of schizophrenic reaction, latent type, with 
definite impairment of social and industrial adaptability.  
The veteran's predisposition was undetermined with stress 
noted as being from routine military duty.  The medical board 
noted that the veteran had received treatment for two suicide 
attempts at the Fresno Community Hospital.  The veteran 
psychiatric disorder was determined to have existed before he 
entered service, was not incident to service, and had not 
been aggravated by service.  The medical board recommended 
that the veteran be separated from service. 

A report of medical examination taken upon discharge noted 
that veteran was diagnosed with schizophrenic reaction, 
latent type.  The veteran's DD Form 214 reported that the 
veteran was discharged because he did not meet medical 
fitness standards at the time of enlistment.

In May 1970, the veteran was admitted to a VA Hospital in 
Phoenix, Arizona for two months.  In a summary report, the VA 
physician noted that the veteran had been transferred from 
the Mericopa County Hospital after he attempted to overdose 
on Sleep-Eze(r).  The physician reported that the veteran had 
been hospitalized while in service for four months at Fort 
Ord for vertigo, feelings of pins sticking in his body, and 
questionable visual hallucinations.  The physician diagnosed 
the veteran with schizophrenia, chronic, undifferentiated 
type.  The physician noted that the veteran had had 
difficulty adjusting to civilian life but had handled himself 
well in the hospital.  The veteran was noted to be quiet but 
in good contact, and that he handled assignments given to him 
satisfactorily.  The physician felt that the veteran had 
responded adequately to hospitalization and could be 
discharged within two months.

In June 1970, the veteran filed a claim of entitlement to 
service connection for active psychosis and schizophrenia.  
The RO denied the claim in a rating determination dated in 
August 1970, apparently on the basis that the veteran had a 
preexisting psychiatric condition that was not shown to be 
aggravated by service.  The veteran did not appeal this 
decision and it became final one year after he was notified 
of that decision.  


Newly submitted evidence

After the veteran filed his claim for a nervous condition in 
April 1996, a series of VA examinations were conducted.  In a 
report from a VA general medical examination conducted in May 
1996, the VA examiner noted that the veteran was very fearful 
and distrusting of the examiner's efforts at examination.  
The examiner also noted that the veteran uses small amounts 
of marijuana for treatment of headaches.  The examiner 
diagnosed the veteran with schizophrenia.

In May 1996, a VA psychiatric examination was also conducted.  
After review of the veteran's claims folder, the psychiatrist 
noted that the veteran was in a VA hospital in 1970 and was 
diagnosed with schizophrenia, chronic undifferentiated. The 
psychiatrist also noted that in service the veteran was 
admitted to the hospital at Fort Ord, and diagnosed with 
latent schizophrenia.  The veteran reported that he had had a 
brother that committed suicide after Vietnam, and a 
grandmother that suffered from mental problems.  The veteran 
reported that he had graduated from high school in Fresno, 
California, and had had no legal or physical problems prior 
to service.

At the May 1996 psychiatric examination, the veteran reported 
that during basic training he had trouble keeping step with 
the others.  The veteran claimed that he was made an example 
of by the others in the platoon, and that he was beaten, 
kicked, and pushed down stairs.  The veteran attributed this 
treatment to the fact that he was the only black person in 
his platoon and that he couldn't perform his duties as well 
as the others.  The veteran reported that he suffered a 
"breakdown" and was sent to a psychiatric unit for two or 
three months.  He reported that he was given medications that 
made him worse, causing him to drool and be unable to talk.  

The veteran reported to the VA psychiatrist that after 
leaving the army he had a hard time working around others and 
dealing with authority.  The veteran reported that he moved 
to Phoenix but had another breakdown and was admitted to a 
private hospital, and then a VA hospital.  He indicated that 
in 1971 he got in trouble with the law after killing a man 
who had attempted to rob him.  The veteran reported that he 
spent five years in prison and was off parole by 1977.  The 
veteran indicated that he currently stays away from people 
and lives as far into the woods as he can.

The psychiatrist gave a diagnosis of a history of 
schizophrenia but stated that he doubted it was true 
schizophrenia, but rather a schizophreniform illness.  The 
psychiatrist also gave a diagnosis of PTSD and stated that if 
the veteran's account of the "terror" he experienced in 
basic training could be accepted, he qualified for certain 
criteria of PTSD.

Another VA psychiatrist examination was conducted in August 
1996.  This time, a different psychiatrist noted that during 
boot camp, the veteran had been subjected to physical and 
psychological torture and abuse.  The veteran reportedly 
cried throughout the interview.  The psychiatrist also noted 
that the veteran acted in a very paranoid manner and was 
physically shaking.  The veteran reported intrusive thoughts 
on a daily basis about the events that occurred in basic 
training, and nightmares two or three times a week.  The 
psychiatrist's impression was that the veteran had several 
symptoms of PTSD and diagnosed severe PTSD.

In a notice of disagreement to the denial to reopen his 
schizophrenia claim dated in November 1997, the veteran 
contended that he never had emotional problems before 
entering the military.

In December 1997, the veteran reiterated the problems and 
abuse he experienced during basic training.  The veteran 
noted that he had trouble with people before he entered the 
service but that he was still able to deal with them.  While 
discussing his experiences after service, he noted that he 
had been in a mental hospital in Tampa, Florida around 1980 
and 1981.


Analysis

New and material evidence

The original August 1970 rating decision was not appealed 
within the applicable one-year time period.  Thus, that 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After having carefully reviewed the evidence, the Board is of 
the opinion that the May 1996 VA psychiatric examiner's 
report does constitute new and material evidence for the 
purpose of reopening the veteran's claim of entitlement to 
service connection.  The May 1996 VA psychiatrist indicated 
that although the veteran does not have true schizophrenia, 
he diagnosed the veteran with a schizophreniform illness.  
Further, the psychiatrist noted that if he accepted the 
veteran's account of the events in service as true, the 
veteran meets certain criteria of PTSD.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the veteran's contentions as to the incurrence of 
an injury in service are to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

This evidence provides a plausible medical nexus theory 
between a current psychiatric disorder and service.  Thus, it 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, new 
and material evidence has been submitted in this case, and 
the claim is reopened.

Well grounded claim

Having reopened the veteran's claim, the next question is to 
determine whether the veteran's claim of entitlement to 
service connection is well grounded.  

With respect to the a current disability, the Board notes 
that both the May 1996 and August 1996 VA psychiatrists 
diagnosed the veteran with PTSD.  Further, the May 1996 VA 
physician diagnosed the veteran with schizophrenia, and the 
May 1996 VA psychiatrist diagnosed the veteran with 
schizophreniform illness.  Thus, the first element of Caluza, 
medical evidence of a current disability, has been satisfied.  
With respect to the incurrence or aggravation of a disease or 
injury in service, the report of medical board proceedings 
noted that harassment of the veteran had led to his severe 
withdrawal, and marked depression and mutism.  Thus, the 
second element of Caluza has been satisfied as well.  
Finally, with respect to requirement of competent medical 
evidence of a nexus, the May 1996 VA psychiatrist noted that 
if we can accept the veteran's account of what happened to 
him in basic training, he does qualify for certain criteria 
of PTSD.  Therefore, the Board finds there is sufficient 
competent medical evidence of a nexus for the purposes of 
finding a well-grounded claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as well groundedness in 
this case, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that because the veteran's claim has 
been found to be well grounded, and will be remanded for 
further development, the veteran will not be prejudiced by 
this decision.

ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and 
schizophrenia, is reopened.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and 
schizophrenia, is well grounded.


REMAND

Because the veteran's claim is well grounded, the Board notes 
that the VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  In order 
to properly fulfill this duty, the Board finds it necessary 
to remand this case for further development.

The Board notes that there is some evidence in the record 
that the veteran experienced psychiatric problems prior to 
service.  In particular, the record reflects that the veteran 
may have undergone treatment at Fresno Community Hospital due 
to two suicide attempts.  However, it does not appear that an 
attempt was made to obtain these treatment records.  Post-
service treatment noted in the record include the Maricopa 
County Hospital in Phoenix, Arizona, and an unspecified 
mental institution in Tampa, Florida, as well a prison 
hospital records.  The RO should attempt to obtain any 
available records from these health care providers, and 
request additional information from the veteran regarding any 
pre- or post-service treatment pertinent to the veteran's 
claimed psychiatric disorder.

The Board also notes that the veteran has received varying 
diagnoses since he was in the service.  Further, the recent 
diagnoses of PTSD and schizophrenihorm illness do not appear 
to have included consideration of a possible pre-service 
psychiatric disorder.  The record reflects that the veteran 
may have been treated for mental illness resulting in two 
suicide attempts prior to service.  Inquiry should be made as 
to whether any pre-service psychiatric condition existed, and 
whether that condition was aggravated during service.

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
provide any pertinent information 
regarding treatment for psychiatric 
problems.  The RO should request that 
the veteran provide the names and 
addresses of these and any other 
health care providers who may have 
treated the veteran for psychiatric 
problems prior to or since service.  
The RO should attempt to obtain any 
medical treatment records that have 
not previously been associated with 
the veteran's claims folder, to 
include treatment at the Fresno 
Community Hospital, the Maricopa 
County Hospital in Phoenix, Arizona, 
and an unnamed mental hospital in 
Tampa, Florida, as well as prison 
medical records.  The RO's efforts to 
obtain these records should be 
documented and any evidence received 
in response to this request should be 
associated with the veteran's claims 
folder.

2. The RO should request another 
statement from the veteran containing 
as much detail as possible regarding 
the claimed stressor during service.  
He should be asked again to provide 
specific details of each claimed 
incident during service, such as 
dates, places, detailed descriptions 
of events, duty assignments, and names 
and other identifying information 
concerning any individuals involved in 
the events.  

3. After receiving information pertinent 
to the alleged stressor from the 
veteran, the RO should attempt to 
verify any stressor information 
provided by the veteran.  In 
particular, the RO should obtain any 
additional information available, to 
include a copy of the veteran's 
complete service personnel records.  
All requests, negative responses, and 
information obtained should be 
associated with the veteran's claims 
file.

4. Then, the veteran should be scheduled 
for a VA psychiatric examination.  The 
RO must ensure that a copy of the 
notification of examination, which 
must explain the consequences of any 
failure to report for examination, is 
added to the claims folder.  The 
examining psychiatrist should be asked 
to determine the nature and extent of 
the veteran's psychiatric disorder(s), 
if any, and to reconcile to the extent 
possible any discrepancies that may 
exist between these and past 
diagnoses.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis 
of PTSD is made, the specific 
stressor(s) to which it is related 
must be set forth.  The psychiatrist 
should review any available evidence 
of a pre-service psychiatric condition 
and determine if any such preexisting 
condition was aggravated by service.  
A copy of the report of the 
examination should be associated with 
veteran's the claims folder.

5. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
completed in full.  After the 
development requested has been 
completed to the extent possible, the 
RO should readjudicate the claim of 
entitlement to service connection for 
an acquired psychiatric disorder on a 
de novo basis, with consideration 
given to all of the evidence of 
record, including any evidence 
submitted by the veteran and/or his 
representative and any additional 
evidence obtained by the RO pursuant 
to this remand.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished with copies of a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be 
returned to the Board, if in order.

The Board advises the veteran that his cooperation is 
critical in ensuring a fair and accurate adjudication of his 
claim.  "The duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

While this case is in remand status, the veteran and his 
representative may submit additional evidence and argument on 
the appealed issue.  Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

